Mr. Justice Holloway:
I dissent from the conclusion reached by the majority of the court, in so far as it holds that the letter written by Noyes from Thermopolis is not a valid holographic will.
1. It is conceded in the agreed statement of facts that the letter was entirely written, dated and signed by the hand of Noyes, and by this concession every requirement of our Codes relating to holographic wills must be held to have been fully met. The rules governing the interpretation of wills, as prescribed by the Codes, evidence an intention on the part of the legislature that, when one who is qualified to make a will complies with the formalities which the law deems necessary for the protection of property, the utmost liberality shall be exercised in interpreting his acts, to the end that his intention,, *243rather than the wishes of others, may be carried into effect, or, as was said in. Bond v. Brunting, 78 Pa. 210: “Whenever a party has the power to do a thing (¡statutory provisions being out of the way) and the means to do it, the instrument he employs shall be so construed as to give effect to his intention.”
With this rule in view, the courts have held that, if the paper by any fair intendment can be said to evidence the purpose of the writer to make posthumous disposition of his property, it will be declared to be a valid will, even though in form it is a deed, a check, a bond, a contract, a letter, a diary, or an indorsement upon a certificate of membership in a beneficial society. The authorities in support of this view are collected at length in the notes to 30 American and English Encyclopedia of Law, second edition, 575. It is a well-recognized rule that no particular form of words is necessary to make a will. The form of the instrument is immaterial if its substance is testamentary, and the reason for the rule is aptly stated in 30 American and English Encyclopedia of Law, second edition, 571, as follows: “There are no instruments more frequently written by unpraetieed hands, or in which less formality or precision is required, than wills. In whatever language they may be couched or however incorrectly and bunglingly drawn, if they are duly executed, and the intention of the testator can be ascertained, they are valid and effectual to pass property of any kind or amount. Great allowance should be made for the ignorance of testators and the incorrectness of the language used by them. Uneducated men may make wills as well as others, and if upon the inspection of the whole instrument, duly regarding the situation and intelligence of the testator, his intentions can be satisfactorily ascertained, they must be carried into execution.”
In Appeal of Knox, 131 Pa. 220, 17 Am. St. Rep. 798, 18 Atl. 1021, 6 L. R. A. 353, the instrument offered for probate was written in lead pencil, and is as follows: “A few little things I would love to have done: Always keep Vicie and Pet, if possible. Mama to have everything she wants, with a few exceptions of remembrances. Please let sister have my house *244rent as long as she may live; then may my little namesake have it. * * * Take good care of Yieie ‘somebody’ as long as she lives. Saturday. Harriet. ’ ’ Concerning it, the court said: “The writing in question is clearly testamentary. Although it does not on its face purport to be a will, and in form is not a command, but a request, addressed to no special person by name, but plainly to.those who should have the possession or control of her property, it has the essential element of being a disposition of property to take effect after death, and the precatory form is therefore immaterial.”
In Webster v. Lowe, 107 Ky. 293, 53 S. W. 1030, the writing begins: “I was born December 28, 1804.” It then recites the history of the writer to 1859 when he moved into town with Charley Webster and others, and then concludes: “I bought the property on 3d & Main, lent Charley some money, and he entered the grocery business. Our arrangement was that he could have the use of the building as long as he may require it, so that it brought me in ten per cent, on the purchase price, which was $1,550. The rent has been paid regularly. He has done much improvements about it, and I have requested my executors to give a clear deed for the property, after my death, to Maggie, his wife, and Charley.” This was held to be a valid will.
In Clarke v. Ransom, 50 Cal. 595, the following writing: “Mayfield Grange, Tuesday June 23, 1874. Dear Old Nance: I wish to give you my watch, two shawls and also five thousand dollars. Your old friend, E. A. Gordon”—was admitted to probate as a valid will.
In Succession of Ehrenberg, 21 La. Ann. 280, 99 Am. Dec. 729, the following was held to be a valid will: “New Orleans, September 15, 1859. Mrs. Sophia Loper is my heiress. G. Ehrenberg.” “New Orleans, March 16, 1861. The legatee’s name is correctly spelt Loeper. G. Ehrenberg.” On the back of the instrument is written the following: “Ehrenberg’s will, to be opened by S. B. Patrick, who will see it executed. A copy of this will is left in the hands of the heiress.”
*245In Re Fouche’s Estate, 147 Pa. 395, 23 Atl. 547, the following was admitted to probate: “November 7th, 1890. Nuncupative by word of mouth my will was maid [sic] on the above date, everything left to my dear wife, Mary W. Fouche, all my real and personal estate and every I own at the time of my death. William W. Fouche.”
In Milam v. Stanley (Ky.), 111 S. W. 296, 17 L. R. A., n. s., 1126, a letter written by a father to his daughters containing this provision: “I want to make you and Lulu a deed to that house and lot and I don’t want you and her to ever have any trouble over it”—was held a valid will to transfer the house and lot mentioned.
In Alston v. Davis, 118 N. C. 202, 24 S. E. 15, the instrument held to be a valid will was a letter written by Augustus Davis at Stockdale, Texas, to his sister in North Carolina, which contained this provision: “If I should die or get killed in Texas the place must belong to you.” There was not any suggestion in the letter that it should be preserved. It was offered for probate seven years after it was written.
In Byers v. Hoppe, 61 Md. 206, 48 Am. Rep. 89, the instrument proposed for probate was an indorsement on the back of a business letter. The material portion of the indorsement is as follows: “And Ann, after my death you are to have forty thousand dollars; this you are to have, will or no will. Take care of this until my death.” Speaking of this, the court said: “In our opinion these concluding sentences: ‘And Ann, after my death you are to have forty thousand dollars; this you are to have, will or no will. Take care of this until my death’— accompanied by the direction, ‘To Eliza Ann Byers,’ evince just as effectually, in legal contemplation, that the writer wrote them animo testandi, as if he had said in terms: ‘I hereby will and bequeath to Eliza Ann Byers forty thousand dollars, to be paid to her at my death out of my personal estate.’ ”
In Outlaw v. Hurdle, 46 N. C. 150, the following was held to be a valid will: “It is my wish and desire that my good friend and relative Dr. Joseph B. Outlaw have all my property of every description. Dec. 20, 1848. David Outlaw.”
*246In Hunt v. Hunt, 4 N. H. 434, 17 Am. Dec. 434, the instrument held to be a will was in form a plain promissory note, with this indorsement: “If I am not living at the time this note is paid, I order the contents to be paid to Arad Hunt 2nd. Witness Arad Hunt.” A promissory note made payable after the maker’s death may be a valid will. (Jackson v. Jackson, 6 Dana (Ky.), 257.)
It would be idle to multiply examples. The books abound with them, though the decisions are not uniform. It is also a rule of well-nigh universal recognition that it is not necessary that the testator employ any of the words “give,” “bequeath,” or “will,” if his intention can be gathered from the language actually employed.
The letter written by Noyes from Thermopolis to my mind clearly evidences the intention of the writer that Mrs. Gerard should have all of his property after the payment of claims against his estate. The property was to pass to her at his death. The provision thus made for her, however, was revocable during the lifetime of Noyes; but, since there was not any revocation, the letter should have been admitted to probate as a valid will. Section 4772, Revised Codes, provides: “Of two modes of interpreting a will, that is to be preferred which will prevent a total intestacy.” In my judgment this case cannot be distinguished in principle from Barney v. Hayes, 11 Mont. 99, 27 Pac. 384; 11 Mont. 571, 28 Am. St. Rep. 495, 29 Pac. 282.
2. It is urged, however, that the instrument is conditional, and, since Noyes did get back to Laurel, Montana, alive, the condition failed, and the instrument is invalid as a will for Chis reason. The subject of conditional wills has received much attention from courts and text-writers, and, while the decisions are not altogether uniform, the following rules are approved by the decided weight of authority: “(1) If the contingency expressed in the instrument is referred to as the occasion of making the will at that time, it is not, in that event, contingent; but if it is referred to as a reason for disposing of the property in a certain way, and the disposition and the contingency are *247so related to each other that the one is dependent on the other, the will is in that event, contingent. (2) If the language used in the will can by any reasonable interpretation be construed to mean that the testator refers to a possible danger or threatened calamity only as a reason for making a will at that time, such reasonable interpretation will prevail, and the will is not contingent. (3) To make a will contingent or conditional, it must clearly appear from the language of the will that it was to operate only during a certain period or in a certain event.” (In re Forquer’s Estate, 216 Pa. 331, 66 Atl. 92.)
Rehearing denied January 22, 1910.
In view of'all the surrounding circumstances, can it be said that Noyes only intended that Mrs. Gerard should inherit his property if he died in Wyoming, but if he returned to Montana alive she should not? That such was not his intention this record demonstrates beyond a doubt. For more than five years prior to his death he had at all times intended that she should receive practically all of his property at his death. He so declared in his attempt to draw a holographic will in 1903; and again in 1907, when he executed the so-called “Fenton will,” he made manifest his intention in unmistakable terms. In the letter he recites his condition and manifests a doubt as to his recovery. Under these circumstances and the rules announced above, it is clear to my mind that the language, “If I never get back alive,” was intended to mean, “At my death,” and was the expression of the motive which prompted him to write the letter, and that his return to Montana alive was not a condition upon which the devise should become effective. Section 4763, Eevised Codes, provides: “A will is to be construed according to the intention of the testator.”